



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Moazami,









2020 BCCA 3




Date: 20200106

Dockets: CA43308; CA43857

Between:

Regina

Respondent

And

Reza Moazami

Appellant

Restriction
on publication:
A publication ban has been mandatorily
imposed under s. 486.4 of the
Criminal Code
restricting the
publication, broadcasting or transmission in any way of evidence that could
identify a complainant or witness, referred to in this judgment.
This
publication ban applies indefinitely unless otherwise ordered.




Before:



The Honourable Mr. Justice Harris

The Honourable Madam Justice Dickson

The Honourable Mr. Justice Butler




On appeal from:  Orders
of the Supreme Court of British Columbia, dated
September 15, 2014 and February 11, 2016 (
R. v. Moazami
,
2014 BCSC 1727,
Vancouver Docket 26108 and
R. v. Moazami
, 2016 BCSC 99,
Vancouver Docket 26423).




Counsel for the Appellant:



T.M. Arbogast
A. Grewal
K. Kirkpatrick, Articled Student





Counsel for the Respondent:



T.A. Shaw
M.G. Scott





Place and Date of Hearing:



Vancouver, British Columbia

December 6, 2019





Place and Date of Judgment:



Vancouver, British Columbia

January 6, 2020









Written Reasons by:





The Honourable Mr. Justice
  Harris





Concurred in by:





The Honourable Madam Justice Dickson

The Honourable Mr. Justice Butler








Summary:

This is an application for
the disclosure of a complete inventory of all materials relating to an
investigation of a police officer who misconducted himself with some of the
complainants and witnesses at two of the appellants trials. The officers
misconduct also involved persons not connected to the appellants trials and
appeals. The appellant also sought other related relief connected to the
disclosure already made. The appellant argued that he was entitled to the
disclosure he sought as part of the Crowns first party disclosure obligations.
Held: Application dismissed. The specific disclosure matters have been
adequately resolved by explanation or by voluntary, but the Crown contends not
obligatory, further disclosure. The application for a complete inventory is
dismissed. The Court was not persuaded that the Crown had failed in its
disclosure obligations and any further disclosure should be made within the
context of an application for third party records.

Reasons for Judgment of the Honourable
Mr. Justice Harris:

Background

[1]

Mr. Moazami applies for an order for further disclosure from the
Crown in support of his two conviction appeals. He seeks an order that the
Crown produce an inventory of all materials relating to an investigation into
misconduct by Mr. Fisher, who was an investigating officer into the
offences of which Mr. Moazami was convicted. It seems clear that this
requested disclosure is a prelude to further disclosure applications. With
respect to the disclosure that has already been provided, Mr. Moazami
seeks that all V4 (relevance) redactions be removed, a large number of V1 (personal
witness information) redactions be removed, and all V2 (privilege) redactions
be explained.

[2]

Mr. Moazamis first appeal (the Avails Appeal) concerns his
conviction on 30 prostitution‑related and sexual offences against
girls and young women between the ages of 14 and 19 years old
between February 1, 2009 and October 7, 2011. The
circumstances underlying those convictions are described in the reasons for
conviction indexed at 2014 BCSC 1727 and reasons for sentence at 2015 BCSC 2055
(the Avails Trial). Mr. Moazami was sentenced to 23 years
imprisonment after applying the totality principle and before credit for time
served. Detective Fisher, now Mr. Fisher, played an important role in
investigating Mr. Moazami. He supported the complainants and witnesses
against Mr. Moazami and was a witness and observer during the trial.

[3]

The second appeal (the Obstruct Appeal) is from Mr. Moazamis
conviction for attempting to obstruct justice, which arose from his indirect
contact with witnesses and complainants in an attempt to have them recant or change
their evidence in exchange for money. Mr. Moazami was convicted on February 11, 2016.
The reasons for judgment are indexed at 2016 BCSC 99 (the Obstruct
Trial). On August 15, 2016, he was sentenced to three years
imprisonment, to be served consecutively to the sentences imposed after the Avails
Trial. Mr. Fisher played a role in that prosecution and was a witness at
trial, principally for the purpose of identifying Mr. Moazamis voice.

The Fisher Investigation

[4]

This application arises as a result of the investigation into Mr. Fishers
misconduct in his relationship with a number of complainants and witnesses with
whom he had contact during a number of investigations conducted by the Vancouver
Police Departments (VPD) Counter‑Exploitation Unit.

[5]

The investigation into Mr. Fisher began as a result of a disclosure
by a complainant to the VPD on March 25, 2016 of improper incidents
involving Mr. Fisher. This complainant was not one of Mr. Moazamis
victims and played no role in either the Avails Trial or the Obstruct Trial.
She was, however, to Mr. Fishers knowledge, a complainant in another
prostitution investigation.

[6]

Mr. Fisher ultimately pleaded guilty to touching this complainant for
a sexual purpose on three occasions between August 22, 2015 and
November 22, 2015, contrary to s. 153 of the
Criminal Code
,
R.S.C. 1985, c. C‑46, and to breach of trust contrary to
s. 122 of the
Criminal Code
.

[7]

A second complainant came forward with allegations against Mr. Fisher.
The police were informed of these allegations on May 27, 2016, and an
investigation began. This complainant was a complainant against Mr. Moazami
at the Avails Trial (although she recanted her police statement which was
admitted as necessary and reliable‑where‑corroborated hearsay). The
trial judge placed no weight on her evidence at trial. She played no part in
the events underlying the Obstruct Trial.

[8]

Mr. Fisher ultimately pleaded guilty to committing a breach of
trust by kissing this person between December 3, 2015 and December 6, 2015.
Initially, Mr. Fisher was charged with attempting to obstruct justice by
providing false or misleading information in relation to a stabbing in which this
complainant was a witness or suspect.

[9]

Allegations involving two further complainants resulted in criminal
charges against Mr. Fisher, but not convictions or admitted misconduct.
One was a witness at Mr. Moazamis Avails Trial, but not a complainant.
She played no role in the Obstruct Trial. The other was a complainant at the Avails
Trial. She was not involved in the Obstruct Trial.

[10]

As noted, Mr. Fisher pleaded guilty to certain charges and was
sentenced to 20 months imprisonment.

Crown disclosure to Mr. Moazami and the current application

[11]

Mr. Moazami alleges that Mr. Fisher engaged in further sexual
misconduct, and other forms of misconduct, with complainants and witnesses
involved in his investigations.

[12]

Mr. Moazami seeks disclosure going beyond what has already been
provided by the Crown, to support the argument he will make in both appeals
that,
inter alia
, his trials involved an abuse of process resulting from
Mr. Fishers misconduct. He says that the core question is to what extent Mr. Fishers
misconduct might have affected trial fairness. The Crown agrees with that
characterization of the issue and contends that its disclosure has been driven
by that principle.

[13]

I will return to the principles governing the disclosure obligations of
the Crown, but for current purposes it is sufficient to note that the Crown
contends that it has discharged its disclosure obligations. Indeed, it says it
has offered more than it is required to disclose, in order to avoid litigation.
The Crown also says it remains ready to continue considering further requests
for disclosure, and stands ready to assist Mr. Moazami in making applications
for third party records, which it says is now the proper way to address any
outstanding issues.

[14]

More specifically, the Crown contends that it has fulfilled its first
party disclosure and disclosure obligations under
R. v. McNeil
, 2009 SCC 3
by disclosing:

a) the three iterations of the reports to Crown
counsel that emerged from the Fisher investigation, with references to
supporting documents, witness statements, police task action reports, etc.;

b) the agreed statement of facts filed at Mr. Fishers
sentencing hearing;

c) transcripts of all recorded interviews of all
persons who were complainants or witnesses at Mr. Moazamis trials who
were also complainants against Mr. Fisher;

d) transcripts of recorded interviews of other
complainants or witnesses at Mr. Moazamis trials who agreed to give
statements to the Fisher investigators or, if the interview was not recorded,
documentation of an unrecorded interview;

e) records of communications between all
complainants involved in Mr. Moazamis trials and Mr. Fisher, that
were obtained as part of the Fisher investigation, as well as all records of
communications between all complainants at the Avails Trial and Mr. Fisher,
that were obtained as part of the Fisher investigation. (The Crown has
identified a small number of communications between Mr. Fisher and one of
the complainants it had not previously disclosed on grounds of irrelevance, but
now will disclose them in the interests of minimizing the issues in dispute and
moving the appeals towards a conclusion);

f) documentation of unsuccessful efforts by police
to interview the complainants who did not agree to be interviewed by the Fisher
investigators;

g) virtually everything
sought by Mr. Moazami as part of a second disclosure application, including:

i) additional witness statements requested with
the exception of one complainants criminal history interview;

ii) requested documentation related to scenarios
utilizing a complainant as a police agent; and

iii) requested documentation of evidence
gathered to corroborate the accounts of two other complainants (i.e., cell
tower records, receipts, bank record information, and Mr. Fishers access
card information).

[15]

The Crown also offers, in an attempt to resolve issues arising in this
application, to undertake a further review of and disclose certain redacted
material related to text messages between Mr. Fisher and certain
complainants that had been redacted for irrelevance. These redactions were
described by the Crown as chit chat. In response to this application, the
Crown also undertook a complete review of the disclosure to ensure that vetting
was as minimal as possible. Significant vetting has been removed, including
some of the vetting of duplicative material, simply, the Crown says, in the
interests of minimizing the issues in dispute and advancing the appeals.

[16]

In respect of duplicative material, the Crown says that because of the
way material was structured in a report, the same information is repeated
twice. The Crown has disclosed a report summarizing the extracted contents of Mr. Fishers
cellphone. This report contains many of the communications between Mr. Fisher
and the various complainants. It breaks down all calls, texts, and other phone
activity by separate category; then, in a section called Timeline, it repeats
the same calls, texts and other activity in intermingled sequence. Everything
has been disclosed and it would be a considerable amount of work for no demonstrable
purpose to disclose the duplicate material, since it would need to be vetted
for privacy issues and so on. The status of the duplicated material has been
explained to Mr. Moazamis counsel.

[17]

The Crown has also gone to some length to explain both to Mr. Moazamis
counsel and the Court the basis of the V4 vetting for irrelevancy, including
details of the content of material vetted for relevancy. In part, that matter
has been described above. To the extent it goes further, I do not see a basis
on which the vetted content is disclosable, at least as first party disclosure.
We were not offered any theory of relevance in submissions that explains why
the Crown has a duty of first party disclosure in relation to it. Much of it,
if disclosable at all, would be disclosable as a result of an
OConnor
application: see
R. v. OConnor
, [1995] 4 S.C.R. 411.

[18]

With respect to the V2 vetting, the Crown agrees to identify by page the
basis of the privilege claim in each instance.

[19]

Finally, the Crown has agreed to provide disclosure of a series of other
items identified in the application materials, even though the Crown regards
them as being clearly irrelevant and the items were not specifically requested
in this application. It proposes to make the disclosure solely in the interests
of narrowing the issues in dispute.

[20]

With these developments in mind, in my opinion, the real issue on this
application is whether the Crown should disclose, as part of its first party
disclosure obligation, an inventory of all Fisher investigative material in
order to permit Mr. Moazami to prepare and file further applications to
compel the disclosure, it would seem, of most or all of the Fisher
investigative materials in the possession of the Crown or the police.

Prior applications for disclosure in these appeals

[21]

Some further procedural history is helpful to set the current
application in context. Mr. Moazami has been represented on his appeals by
more than one counsel and for a time represented himself on the obstruct
matter. The Crown has made disclosure in a number of tranches. Mr. Moazami
identifies some seven rounds of disclosure. Some of that disclosure occurred in
the face of disclosure applications to which I will refer. Some of the
disclosure has been made in response to requests made by counsel on behalf of Mr. Moazami.
The Crown has taken the position that at least a portion of what has been
disclosed goes beyond its obligations, but has been made in an effort to avoid
litigation and advance the appeals.

[22]

On April 18, 2018, Mr. Moazami, while unrepresented by
counsel, filed an application in the Obstruct Appeal. The application sought
James Fisher disclosure and objected to the vetting of the disclosure already
provided. It essentially sought the entire Fisher investigative file (all
additional investigating materials collected; communications between Fisher
and victims/witnesses, counsellors, and all third parties; all notes and
materials relevant to Fisher criminal charges; etc.). It also sought
additional third party records and the police disciplinary records of other
police officers.

[23]

It is fair to say, without recounting the entire history, that
considerable effort was devoted to preparing for that application, which was
scheduled for September 19, 2018.

[24]

In the meantime, on August 23, 2018, counsel for Mr. Moazami
(not current counsel) had also filed a disclosure application in the Avails Appeal.

[25]

In a case management hearing in the Obstruct Appeal, Mr. Moazami
advised that he wished to abandon his application in favour of the application
being advanced by his counsel in the Avails Appeal. Four days later, after some
discussion about the implications for any possible future disclosure
application in the Obstruct Appeal, Mr. Moazami abandoned his application
before a division of this Court and an order to that effect was pronounced.

[26]

Counsels application in the Avails Appeal drew on the existing
disclosure and identified specific materials sought. In correspondence with the
Crown regarding the application, counsel articulated the basis on which requested
materials were relevant to the appeal. I read the correspondence as
articulating a concern about the effect of Mr. Fishers misconduct on the
trial  in substance, a concern about trial fairness or abuse of process. The
correspondence between the parties is detailed, and the Crown responded to
numerous specific questions about certain types of documents. The Crown agreed
to make further disclosure.

[27]

On October 12, 2018, counsel informed the Crown that, on the
basis of the disclosure the Crown had agreed to make, he saw no basis, at that
point in time, to pursue the application for anything further. This position
was dependent on what the agreed disclosure might reveal, in that it might be
too heavily redacted or give rise to other issues.

[28]

By October 26, 2018, counsel had received the supplementary
disclosure. Mr. Moazamis counsel then formally abandoned the disclosure application.
Since a question arose during submissions on this application about whether this
earlier application was abandoned, I cite the notice of abandonment of
application, filed October 26, 2018. It reads:

The Appellant Applicant Reza
Moazami hereby gives notice that he abandons his application for disclosure of
investigative materials arising from the investigation in R. v. Fisher

[29]

Shortly after October 26, 2018, Mr. Moazami changed
counsel. It is clear that in large measure the applications before us in both
the Avails and Obstruct Appeals are attempts to reopen applications previously
abandoned without a clear explanation of the circumstances that would justify
doing so. I am not persuaded that the grounds of appeal on which Mr. Moazami
has founded his current application, namely trial fairness or abuse of process,
are different from the grounds underlying the previously abandoned application.

[30]

There is, it seems to me, a serious question whether Mr. Moazami is
entitled to reopen those disclosure issues he previously abandoned. The risk of
abandoning the application in the obstruct matter was clearly explained to him
by the Court. The disclosure application in the Avails Appeal was abandoned, at
least to the extent it engaged investigative materials arising from
R. v.
Fisher
.

[31]

Having said this, I am prepared to assume without deciding that Mr. Moazamis
current application is properly before us, and to decide the matter on that
basis. This is not to say that the procedural history recounted above will not be
relevant to the disposition of future disclosure issues should they arise.

Analysis Of The Current Application

[32]

As I have explained, the heart of this application is a request for a
complete inventory of the materials in the Fisher investigative file. In
response to the aspect of the application targeted at redactions, the Crown has
agreed to unredact portions and has explained the redaction for others. I am
satisfied that the Crowns duties have been, and are being, sufficiently
discharged in this regard.

[33]

With respect to the inventory request, this application turns on a
proper understanding of the legal principles controlling Crown disclosure
obligations as applied to the facts underlying Mr. Moazamis appeals. The
Crown says that Mr. Moazami must file third party disclosure applications
for the material he seeks. In doing so, Mr. Moazami must specifically
identify what he seeks, notify the third parties who are entitled to notice,
and sufficiently explain why the requested material meets the likely
relevance standard. Mr. Moazami, on the other hand, says that the Crown
has not fulfilled its duties under
R. v. Stinchcombe
, [1991] 3 S.C.R. 326

and
McNeil
, and asks this Court to either compel further disclosure
or to appoint a special commissioner for further assessment.

[34]

As I understand it, both parties are on common ground that this
application must be dismissed if we find that the information or records Mr. Moazami
seeks are properly characterized as third party requests. Mr. Moazami has
not brought any proper third party disclosure applications.

[35]

I begin with the legal principles that provide the framework for
assessing Mr. Moazamis application.

The Crowns disclosure obligations

[36]

The Crown has a duty to make first party disclosure of all relevant,
non‑privileged information in its possession or control to persons
charged with criminal offences. The police have a corresponding duty to
disclose to the Crown the fruits of the investigation into an accused. These
obligations are captured by the principles enunciated in
Stinchcombe
:
see
McNeil
at paras. 23, 53;
R. v. Gubbins
, 2018 SCC 44
at para. 23.

[37]

In
McNeil
, the Supreme Court of Canada considered the nature of
disclosure obligations where police misconduct is involved in the investigation
of an accused or might otherwise affect the accuseds trial. These obligations
survive trial and remain relevant to an appeal process. Even though the
materials generated by an investigation into police misconduct are not in the
possession of the prosecuting Crown and are not part of the fruits of the
investigation into the accused, they may nonetheless fall to be produced as
first party disclosure in certain circumstances. Justice Charron said,

at
para. 15:

[15]       records relating
to findings of serious misconduct by police officers involved in the
investigation against the accused properly fall within the scope of the first
party disclosure package due to the Crown, where the police misconduct is
either related to the investigation, or the finding of misconduct could
reasonably impact on the case against the accused.

[38]

The Court went on to explain the duty to disclose police investigative
records and disciplinary records more fully at para. 59. A corollary to
the Crowns disclosure obligation is the police duty to participate in the disclosure
process. Discovery of some police misconduct records must not be left entirely
to the third party process, where production is necessarily more happenstance
than first party disclosure. Where information is obviously relevant to the
accuseds case, it should form part of the first party disclosure package to
the Crown without prompting.

[39]

In
Gubbins
, the Court clarified the meaning and purpose of the
obviously relevant standard. At para. 23, approving of Justice Watts
reasons in
R. v. Jackson
, 2015 ONCA 832, Justice Rowe said:

[23]      In addition to
information contained in the investigative file, the police should disclose to
the prosecuting Crown any additional information that is obviously relevant to
the accused's case. The phrase "obviously relevant" should not be
taken as indicating a new standard or degree of relevance:
Jackson
, at para. 125,
per Watt J.A. Rather, this phrase simply describes information that is not
within the investigative file, but that would nonetheless be required to be disclosed
under
Stinchcombe
because it relates to the accused's ability to meet
the Crown's case, raise a defence, or otherwise consider the conduct of the
defence.
McNeil
requires the police to hand such information to the
Crown.

[40]

The
McNeil
Court offered some illustrations of the type of police
misconduct records that would be disclosable on a first party basis under this
standard. At para. 53, Justice Charron noted that the accused has no
right to automatic disclosure of  police disciplinary matters with no
realistic bearing on the case against [the accused]. As to the nature of
material that must be disclosed, she said:

[54]       To state an obvious
example, if a police officer is charged under the applicable provincial
legislation for excessive use of force in relation to the accuseds arrest,
this information must be disclosed to the Crown. Where the misconduct of a
police witness is not directly related to the investigation against the
accused, it may nonetheless be relevant to the accuseds case, in which case it
should also be disclosed. For example, no one would question that the criminal
record for perjury of a civilian material witness would be of relevance to the
accused and should form part of the first party disclosure package.

[41]

The Court in
McNeil
and in
Gubbins
has been careful to explain
that the duty on the police to produce to the Crown obviously relevant
material outside of the fruits of the investigation into the accused, so that
the material can then be disclosed to the accused as first party disclosure, is
an exception to the general rule that police records are third party records. At
para. 25, the
McNeil
Court reminds us: production of criminal
investigation files involving third parties, and that of police disciplinary
records, usually falls to be determined in the context of an
OConnor
application. In
Gubbins
, at para. 24, the Court approved of the
Alberta Court of Appeals reasons in
R. v. Black
, 2011 ABCA 349
at paras. 3738, where the court said:

Only records of misconduct that are obviously relevant
form a part of first party disclosure.

For all other records held by a public body, including the
police, the
Stinchcombe
-
OConnor
distinction continues to be the
rule.
The police are required to disclose the investigative file as first
party
Stinchcombe
disclosure and other files or records in the hands of
the police are subject to the
OConnor
process.
This would include
files relating to complaints of criminal activity by Crown witnesses and the
operational records of the police force or government body from whom records
are sought.

[Emphasis added in
Gubbins
.]

[42]

It is important for this Court to ensure that
McNeil
is not
evoked as a guise for disclosure requests that ought to be subject to an
OConnor
application.

[43]

While police departments are obliged to turn over the fruits of the
investigation and other obviously relevant records, the Crown is simultaneously
under a duty to make reasonable inquiries of the police. The Crown is not simply
a passive recipient of relevant information with no obligation of its own to
seek out and obtain relevant material.:
McNeil
at para. 48. The
Crown is not entitled, in its role as a minister of justice, to blindly accept
without inquiry that a police department has provided it with all necessary
disclosure in all cases. Accordingly, where the Crown is put on reasonably
founded notice of the existence of relevant and undisclosed information, it has
a duty to make inquiries of other Crown agencies, including the police:
McNeil
at para. 49.

[44]

In this regard,
McNeil
adopted a passage from Justice Dohertys
reasons in
R. v. Ahluwalia
, [2000] O.J. No. 4544 (Ont.
C.A.). Mr. Moazamis counsel relies on
Ahluwalia
. In
Ahluwalia
,
a Crown witness and police agent perjured himself at the accuseds trial with
respect to the extent of his criminal record. The defence had also not been
given the witness full criminal record in its disclosure package. The only
conviction disclosed to the defence was the one that the witness admitted in
his testimony. Doherty J.A. accepted that there might be an innocent
explanation for the consistency between the witness perjured evidence and the
Crowns incomplete disclosure, but he found it raised serious concerns about
potential state complicity in the perjury: para. 69.

[45]

Where Doherty J.A. found that the Crown had clearly failed was in
taking the position that it had no obligation to get to the bottom of the
matter once it discovered that the perjured evidence matched the incomplete
disclosure. Doherty J.A. said, at para. 71:

[71]       The Crown does
not appear to have made any inquiries of Makdesion [the perjured witness] or
the F.B.I. agents responsible for providing Makdesions criminal record to the
Crown. As those involved in the Canadian component of the investigation disavowed
any knowledge of Makdesions full criminal record, inquiries of Makdesion and
the relevant F.B.I. agents would have been the next obvious step.

[46]

Then, in the passage subsequently referred to by the Court in
McNeil
,
he added:

[72]      The Crown has obligations
to the administration of justice that do not burden other litigants. Faced with
its own witnesss perjury and the fact that the perjured evidence coincided
with the incomplete disclosure that the Crown says it innocently passed to the
defence, the Crown was obliged to take all reasonable steps to find out what
had happened and to share the results of those inquiries with the defence. In
my view, the Crown did not fulfill its obligations to the administration of
justice by acknowledging the incomplete disclosure discovered by the defence,
and after making limited inquiries, professing neither a responsibility for the
incomplete disclosure nor an ability to provide any explanation for it. The
Crown owed both the appellant and the court a fuller explanation than it chose
to provide.

[47]

The prosecuting Crowns duty to make reasonable inquires when on notice
of relevant material in the possession of other Crown agencies allows the Crown
to bridge much of the gap between first party disclosure and third party
production:
McNeil
at para. 51.

[48]

A final concept is key to the application currently before this Court:
these disclosure obligations survive trial. The concepts explained above apply,
with appropriate modification, to post‑conviction disclosure in the face
of ongoing appeals.

[49]

As Justice Griffin explained in
R. v. Johnston
, 2019 BCCA 107,
the Crowns obligation becomes a duty to disclose documents that may assist an
appellant in prosecuting an appeal: see paras. 5661. Justice Griffin
concluded that the focus of the post‑trial disclosure obligation is on
the accuseds appeal rights. She explained:

[64]      The leading authorities attempt to put some
reasonable parameters around the obligations of disclosure. They do so to
ensure that the justice system does not become disproportionately overburdened
in dealing with disclosure and grind to a halt or suffer delay in addressing
more important issues. This is an important policy reason for subjecting
applications for production of records to a relevance test, as noted repeatedly
in the authorities

[65]      For these reasons, the determination of what
documents are relevant for production purposes in an appeal proceeding should
take into account the context that appeals are generally brought based on the
trial record and there is limited scope for the introduction of fresh or new
evidence.

[66]      As stated in the last sentence of para. 17 of
McNeil
,
the information to be disclosed by the Crown on appeal, consistent with its
continuing duty to disclose, will be 
any information in respect of which
there is a reasonable possibility that it may assist the appellant in
prosecuting an appeal
 (emphasis added in
Johnston
).



[80]       I conclude that,
on appeal, the relevance test for disclosure or production of records is
generally whether there is a reasonable possibility the records might assist
the appellant in prosecuting an appeal. This requires consideration of the
possible uses of the newly sought information to support grounds of appeal, for
example, whether the information might support a fresh evidence application
under either the
Palmer
test or the
Dixon
test.

The principles applied

[50]

It is common ground between the parties that the concept of relevance on
this application is governed by Mr. Moazamis expected grounds of appeal. In
this case, the parties do not disagree about the test for relevance. Both agree
that the obligation is to disclose documents that, in the appropriate sense,
relate to the conduct of Mr. Moazamis trial, its fairness and the
possibility of an abuse of process. To the extent that police records of the
investigation into Mr. Fisher are obviously relevant to Mr. Moazamis
appeals, the police have a duty to produce those records and the Crown must
disclose them as a part of its first party obligations. Where the Crown is put
on notice of relevant information or materials that may exist and have not been
produced, it has a duty to make reasonable inquiries.

[51]

The Crown contends that it has fulfilled its obligations and will
continue to do so, since its disclosure obligations are continuing. It says it
has disclosed everything that could reasonably affect Mr. Moazamis
appeal. In particular, it has disclosed,
inter alia
, the underlying
investigative materials concerning any of the complainants in the Fisher
investigation who were also complainants or witnesses in the Moazami trials. The
Crown says it has invited Mr. Moazamis counsel to articulate a basis of relevance
for any further disclosure that he believes should be made.

[52]

Mr. Moazamis counsel says that there are red flags in the existing
disclosure supporting the inference that other relevant but undisclosed
documents exist. In submissions, Mr. Arbrogast attempted to identify
examples of the concerns he had about the scope of disclosure. In large
measure, the criticisms seem to be directed at the adequacy, as he saw it, of
the investigation into Mr. Fishers misconduct. He suggested that the
investigation into Mr. Fisher failed to get to the bottom of certain
issues and its impact on Mr. Moazamis trial. But the issue here is not
whether an adequate or perfect investigation occurred; it is whether the actual
investigation turned up materials that should have been, but have not been,
disclosed. The Crown pointed out in argument that the investigation did in fact
address the impact of Mr. Fishers misconduct on the trial and that
disclosure of those materials has been made. The Crown has responded to other complaints
by pointing out, for example, that certain kinds of documents do not exist and
explaining why they do not. The correspondence canvases, for example, more than
a dozen attempts to interview a potential witness who refused to cooperate.

[53]

One criticism made by Mr. Moazami is that the investigators failed
to investigate Mr. Fishers phone records for 20112014, and that this
phone was wiped. Mr. Moazami identifies this as an example of Mr. Fishers
obstructing investigation into himself. The Crown explained in correspondence
that Mr. Fishers prior work phones were wiped and repurposed or
destroyed, in keeping with departmental practices, prior to the investigation
into Mr. Fisher. No disclosure was made because none could be.

[54]

Mr. Moazami is also critical that no MLAT request was made for
Fishers various Facebook accounts. However, again as explained in correspondence
dated March 6, 2019, such a request was not made because the
investigation did not disclose grounds for it. Accordingly, no disclosure was
made because none could be. I note, in response to a suggestion made by counsel
at the oral hearing, that the Fisher investigators failure to request an MLAT
for his Facebook accounts is far from analogous to the failure of Crown counsel
in
Ahluwalia
to make any inquiries into the reason that a Crown witness
perjured testimony aligned with incomplete disclosure provided to the defence.
The Crown here, aware of the possibility that Mr. Fishers misconduct
vis-a-vis
complainants or witnesses in Mr. Moazamis trials may well be relevant to Mr. Moazamis
appeals, has disclosed the underlying investigative materials with respect to
those complainants and witnesses.

[55]

Counsel also identified in his submissions a number of topics that he
said supported his concern about the scope of disclosure. Most of the facts
referred to in order to support his concerns were derived from the existing
disclosure or amounted to speculation from it. In his written argument, Mr. Moazami
identified a number of references within the disclosed materials that are
relevant but are not included in the disclosed materials. In response, the
Crown has agreed to disclose a number of items in order to minimize the issues
in dispute. For others, the Crown has explained why it has disclosed what it
has disclosed, and why it has not disclosed what it has not.

[56]

For example, Mr. Moazami says that he has ascertained that a task
action report regarding Task Action #278 concerned a complaint made by an
organization helping sex trade workers on the Downtown East Side about
inappropriate misconduct relating to Det. Fisher and a complainant at his
Avails trial. The Crown, in response, clarified that Task 278 actually
documents a conversation between two police officers about the investigation
of misconduct by Mr. Fisher vis‑à‑vis [a complainant], who was
not a complainant or witness in any Moazami matter. During that conversation,
one officer told the other that he was aware of a previous allegation involving
IT, who was a complainant and witness at the appellants avails trial. The
Crown invited the defence to articulate a basis of relevance for disclosure of
the document. The Crown has also clarified that it did disclose the materials
related to the allegation involving IT. The Crown disclosed investigative
materials related to IT, along with documentation of the investigators repeated
attempts to interview IT.

[57]

As a general matter, Mr. Moazami expressed concern that he has
received only some 3500 pages of disclosure, while the investigative file
into Mr. Fishers misconduct is upwards of fifteen or twenty‑thousand
pages. The Crown properly says, in response, that Mr. Moazami is not
entitled  particularly not as first party disclosure  to the entirety of the
Fisher investigative file. The Crowns position is that it has disclosed, and
will continue to disclose, the portions of the investigative file that are
relevant to Mr. Moazamis appeals. On the record before us, I am not
satisfied that the Crown has failed to do so.

[58]

I confess that I found it difficult to grasp the possible relevance to Mr. Moazamis
trial or appeal of the examples given, to the extent that it was arguable that
disclosure of those matters had not been already made.

[59]

In brief, I am not persuaded that any foundation has been laid to
require the disclosure, as part of a first party disclosure package, of a
complete inventory of all materials relating to the Fisher investigation. I am
not persuaded that there is any reasonable basis on which to conclude that the
Crown has fallen, or is falling, short of discharging its first party
disclosure obligations in relation to this appeal. I cannot conclude that there
are relevant documents or materials that have not been disclosed, nor can I
conclude that the Crown has failed in its obligation to make reasonable
inquiries of the police.

[60]

I am also not persuaded that a sufficient basis has been laid for this
Court to appoint a special commissioner to examine the details of the current
state of disclosure, in order to report back to the Court. In my view, if Mr. Moazami
wishes further disclosure, falling outside the Crowns first party disclosure
obligations, he is required to bring an
OConnor
application.

Undertakings

[61]

Finally, I turn to the issue of undertakings. Mr. Arbrogast has
expressed frustration that an undertaking to which he has agreed makes it
impossible to share information involving Mr. Fisher with counsel in other
matters, and for them to share information with him.

[62]

It is, I think, clear that information disclosed in relation to a
criminal prosecution should not be disclosed to third parties:
R. v. Lucas
(1996), 104 C.C.C. (3d) 550 (Sask. C.A.), affd without
comment on this point, [1998] 1 S.C.R. 439. An accused who
receives disclosure material is subject to an implied undertaking not to
disclose its contents for any purpose other than making full answer and defence
in the proceeding or appeal:
R. v. Basi
, 2011 BCSC 314 at para. 42.

[63]

Given these principles, I do not think it appropriate to interfere with
the undertakings to permit general sharing of information. To do so would allow
confidential third party information that is properly subject to third party
disclosure considerations to be shared as if it were subject to a first party
disclosure regime. The Crown has suggested some ways in which the undertakings
might be modified, including:

We could consider agreeing to an
amendment to the undertaking to permit discussion specifically with counsel for
Mr. Albashir and Mr. Mohsenipour, but there are a number of
associated difficulties. Information is disclosed to each appellant only for
the purpose of prosecuting his own appeal. The matters involve different
appellants, witnesses, complainants, evidence and factual contexts. Information
that it is reasonably possible would assist one appellant may not be such that
it is reasonably possible that it would assist another. Information that may be
treated as first-party disclosure in one case may remain third-party records
vis-à-vis a different appellant in another case. We have a responsibility to
ensure compliance with the various disclosure regimes that may be engaged. We
could not agree to an arrangement that would effectively amount to providing
disclosure to one appellant through another.

[64]

While no doubt it is challenging to work within the appropriate
parameters governing disclosure, I would decline to interfere with arrangements
that should be worked out among counsel or which could arguably become the
subject of a formal
OConner
application.

[65]

Accordingly, I would dismiss Mr. Moazamis application and would
decline to appoint a special commissioner, as requested by him.

The Honourable Mr. Justice
Harris

I agree:

The Honourable Madam Justice Dickson

I agree:

The Honourable Mr. Justice
Butler


